ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-111, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, THOMAS Q. HARRIGAN of TURNERSVILLE, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of six months, respondent having been suspended from practice in the Commonwealth of Pennsylvania for conduct in violation of RPC 5.5(b) (practicing law while ineligible), RPC 7.1(a) (false or misleading communications about lawyer or services), RPC 8.4(c) (misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Discipline Review Board having further concluded that respondent’s suspension should be retroactive to December 25, 2002, the effective date of the Pennsylvania suspension;
And good cause appearing;
It is ORDERED that THOMAS Q. HARRIGAN is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to December 25, 2002; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*608ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.